NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0722-21

OLUWABUNMI OJO,

         Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF
LABOR AND WORKFORCE
DEVELOPMENT, and UNITED
AMERICAN SECURITY, LLC,

     Respondents.
___________________________

                   Submitted October 6, 2022 – Decided October 28, 2022

                   Before Judges Accurso and Firko.

                   On appeal from the Board of Review, Division of
                   Unemployment Insurance, Department of Labor and
                   Workforce Development, Docket No. 240011.

                   Oluwabunmi Ojo, appellant pro se.

                   Matthew J. Platkin, Attorney General, attorney for
                   respondent Board of Review (Donna Arons, Assistant
                   Attorney General, of counsel; Kendall J. Collins,
                   Deputy Attorney General, on the brief).
PER CURIAM

      Oluwabunmi Ojo appeals from the final decision of the Board of Review

disqualifying him from receipt of unemployment compensation benefits

pursuant to N.J.S.A. 43:21-5(a) because he left his job without good cause

attributable to the work. We affirm.

      Ojo worked as a security officer with United American Security, LLC

from January 2020 until December 2020 when he left the company. At the

hearing before the Appeal Tribunal in March 2021, he testified under oath he

left work because of transportation problems, which he claimed he explained

to his supervisor, but officially told the company he "couldn't continue to work

anymore because of COVID." When the appeals examiner asked why he told

the company he was leaving because of COVID, Ojo responded, "I just gave

him an excuse. I didn't want them to think too much of why I left." He

testified COVID "seemed like the easiest excuse to give to them."

      Ojo testified he actually left because the job was forty-five minutes to an

hour away from his home, and he didn't have a car. He'd used his sister's car

to get to work, but when she moved he'd had to resort to Uber or Lyft. Ojo

explained to the appeals examiner he'd done the "calculations on a daily basis"

and to take an Uber to work "was $37.88 . . . just to go there, and to get back at


                                                                           A-0722-21
                                        2
night was at least $48, which totaled out to be more than what I was receiving

for the job on that day." He explained he'd tried to arrange working double

shifts so he'd only have to go three times a week, but his supervisor couldn't

accommodate him.

      When the appeals examiner asked Ojo whether he would have stayed at

the job if he'd been able to maintain "regular transportation," he replied, "Yes,

. . . yeah, most definitely." When she asked if "anything specifically

happen[ed] on the job that caused [him] to leave," Ojo replied the company

"wasn't able to work with me with my hours."

      Following the hearing, the appeals examiner issued a written opinion on

behalf of the Appeal Tribunal finding Ojo disqualified for benefits. She

explained that although Ojo's transportation problems were "a valid reason for

leaving his job, lack of transportation is a personal reason and not connected to

the work." Relying on well-established law, the examiner found "[a] claimant

who leaves work for a personal reason, no matter how compelling, is subject to

disqualification." See Self v. Bd. of Rev., 91 N.J. 453, 460 (1982) (holding

"employees who leave work because of commuting problems are not entitled

to unemployment compensation").




                                                                           A-0722-21
                                        3
      Ojo appealed to the Board of Review, arguing that although he'd lost

"transportation by car," he was "still fully capable of going to work through

Uber and Lyft." He claimed, however, "there were numerous occasions where

[he] felt discrimination towards [him] from managers and staff . . . which was

the MAIN reason as to why [he] no longer was willing to take 45 [minutes to]

1 hour Uber and Lyft [rides] to work."

      The Board of Review found Ojo had been afforded "a full and impartial

hearing" and "agree[d] with the decision reached" on "the basis of the record

below." It rejected as "self-serving" Ojo's post-hearing contention that he left

his job "due to adverse working conditions."

      Ojo appeals, claiming his "undisputed testimony and written submission

. . . indicated that he was subject to [a] discriminatory and unhealthy work

environment, which later became unbearable." We cannot agree.

      Our review of administrative agency decisions is limited. In re

Stallworth, 208 N.J. 182, 194 (2011). The agency's determination carries a

presumption of correctness, and the claimant bears a substantial burden of

persuasion. Gloucester Cnty. Welfare Bd. v. N.J. Civ. Serv. Comm'n, 93 N.J.

384, 390-91 (1983). "If the Board's factual findings are supported by

'sufficient credible evidence, [we] are obliged to accept them.'" Brady v. Bd.


                                                                           A-0722-21
                                         4
of Rev., 152 N.J. 197, 210 (1997) (quoting Self, 91 N.J. at 459). "Unless . . .

the agency's action was arbitrary, capricious, or unreasonable, the agency's

ruling should not be disturbed." Ibid.

      Ojo misapprehends the evidence in the record. The record in this Board

of Review matter consists only of the sworn testimony before the Appeal

Tribunal. See J.K. v. N.J. State Parole Bd., 247 N.J. 120, 138 (2021)

(explaining how appellate courts understand the record "created before the

agency whose decision is on appeal"). Thus, the "undisputed testimony" is

Ojo's testimony that he left work because he'd lost access to his sister's car and

using Uber or Lyft to get to work cost more than he netted per shift. The

appeals examiner asked Ojo whether he would have continued in the job if he'd

been able to maintain regular transportation and whether anything specific had

happened to cause him to leave. Ojo assured her, under oath, that he "most

definitely" would have continued as a security officer at United American

Security if it weren't for his transportation problems, and the only thing

causing him to quit was his supervisor's inability to allow him to work fewer

shifts of longer hours to accommodate his not having a car.

      Ojo's claim to the Board of Review and this court that the real reason he

left was the discrimination he felt from management and his co-workers is


                                                                             A-0722-21
                                         5
unsworn argument, not evidence. There is no evidence in this record

supporting Ojo's belated claim of discriminatory treatment. The undisputed

evidence in the record is that Ojo left work because of his transportation

problems. Because the law is well-settled that personal transportation

problems preventing an employee from getting to work are considered

voluntary, thus disqualifying the employee for unemployment benefits,

N.J.A.C. 12:17-9.1(e), we affirm.

      Affirmed.




                                                                             A-0722-21
                                       6